Citation Nr: 0306499	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-16 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for service 
connection for hearing loss, tinnitus, headaches, and a left 
wrist, hand, and arm condition.  The case was remanded in 
December 2000.  In July 2002 the RO granted service 
connection for hearing loss, tinnitus, and a disorder of the 
left wrist, hand, and arm, but continued the denial of 
service connection for headaches.  So this is the only 
remaining issue before the Board.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO has tried numerous times to obtain the veteran's 
service medical records, but to no avail; he also has been 
given several opportunities to submit additional evidence to 
compensate for this.  

2.  Regardless, the most persuasive competent medical 
evidence of record indicates the veteran does not currently 
have chronic headaches; indeed, even he has at times 
personally admitted this himself.


CONCLUSION OF LAW

The veteran does not currently have chronic headaches that 
are a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicability of the Veterans Claims Assistance Act of 2000 
(the "VCAA")

In adjudicating the claim on appeal, the Board is mindful of 
the rather recently enacted VCAA.  This new law, among other 
things, eliminated the concept of a well-grounded claim and 
redefined VA's obligations to the veteran insofar as 
appropriately notifying him of the type of evidence needed to 
substantiate his claim and thereby complete his application 
for benefits.  This new law also requires that VA provide 
additional assistance to him in obtaining potentially 
relevant evidence that he identifies as possibly supportive 
of his claim.  The VCAA has been codified, as amended, at 38 
U.S.C. §§ 5102, 5103, 5103A and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126 (2002).  

Here, the veteran already has been apprised of the VCAA and 
its legal implications, initially by the Board when remanding 
his claim to the RO in December 2000, and more recently by 
the RO in a June 2001 letter to him.  Also, each time the RO 
has denied his claim, the RO has promptly notified the 
veteran and his representative of the decision and of the 
reasons and bases for it-which included citing the governing 
laws and regulations in the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC).  

The veteran has been notified of the absence of his service 
medical records (SMRs) and, by RO letter in July 1998, he was 
requested to forward any SMRs in his possession to 
substantiate his claim.  He stated in an August 1998 letter 
that he had been treated for headaches after service by a 
physician who is now deceased and that he could not obtain 
any information concerning that treatment.  Obviously then, 
there is no need to try and obtain that evidence since it is 
clearly unobtainable.  So in October 1998, it was requested 
that the veteran submit other alternative evidence that might 
substitute for his missing service medical records, e.g., 
statements from service medical personnel, buddy statements, 
medical evidence of treatment soon after service, letters 
written during service or photographs taken during service.  
Moreover, the June 2001 RO letter informing him of VA's 
obligations under the VCAA instructed him as to what 
assistance the RO would lend in obtaining any evidence needed 
to substantiate his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations-including 
insofar as apprising the veteran of what specific evidence he 
was responsible for obtaining, himself, and what evidence VA 
would obtain for him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Charles v. Principi, 16 
Vet. App. 370 (2002).

The National Personnel Records Center (NPRC), in response to 
VA requests, reported that the service medical records (SMRs) 
records may have been destroyed in the 1973 NPRC fire.  NPRC 
could not confirm the existence of such records, only the 
fact that if they had been stored at the Records Center, they 
would have been stored in an area damaged by that fire.  In 
cases such as this, VA has a "heightened" duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim, then, must be undertaken with this duty in mind due to 
the special circumstances of this case.  

It also must be borne in mind that the specific purpose of 
the Board's remand in December 2000 was to obtain a medical 
opinion and to request that the veteran provide information 
as to evidence of current or past treatment.  In June 2001 
he reported that there was no current or past treatment 
records for any of his then claimed disabilities that needed 
to be obtained.  Obviously then, since no such records 
currently exists, it is not necessary to look for them.  The 
veteran also underwent VA examinations, as requested in the 
Board's remand, in June and July 2002.  And the medical 
opinions requested were provided.

Consequently, since no additional medical or other relevant 
evidence has been identified or otherwise cited as existing 
and supportive of the claim, but not already obtained, the 
veteran is not prejudiced by the Board going ahead and 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The SMRs are unavailable and after repeated searches the only 
available evidence of a clinical nature during service is 
from the Office of the Surgeon General indicating that 
veteran was hospitalized with a diagnosis of sprains of the 
wrist joints in March 1945.  These injuries were categorized 
as a battle injury, and he spent 16 days in the hospital at 
that time.  With this in mind, the Board also acknowledges 
that the veteran received the Purple Heart.  

In his October 1998 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported that his hearing loss, tinnitus, 
and injuries of the left wrist, hand, and arm as well as 
headaches occurred in combat in March 1945 when an enemy 
shell exploded near him requiring his treatment for, in part, 
a concussion.  He stated that a military physician had 
indicated that his headaches would eventually go away but 
that they never did.  

In a notarized statement in June 1998 the veteran's wife 
reported that she had been married to the veteran for the 
past 56 years and that since his return from service in World 
War II he had suffered from severe recurrent headaches which 
had made him ill.  

Treatment records in April 1998 from a VA medical facility 
are negative for complaints of headaches and David Wood, 
D.O., reported in June 1998 that he had treated the veteran 
for hearing loss but did not report treatment for headaches.  

A May 1998 magnetic resonance imaging (MRI) study from the 
Sharon Regional Health System disclosed no pertinent 
abnormality.  A VA audiometry in May 1998 noted that a recent 
MRI had been negative.  VA outpatient treatment (VAOPT) 
records from January 2000 to July 2001 are negative for 
complaints of headaches, and in January 2000 the veteran, 
himself, specifically denied having headaches.  

During a VA neurology examination in June 2002 the veteran 
reported that he started experiencing headaches after an in-
service explosion, and that after service he had worked in a 
mill for about two years.  But he said that he eventually had 
to quit that job because of the severity of his headaches at 
the end of each workday.  He also said he used aspirin and 
Tylenol to relieve his headaches over the years.  The 
examiner indicated the veteran acknowledged that "the 
headaches are now gone and not a problem anymore for him."  
Also, in the past, he had been instructed by a physician to 
perform cervical range of motion exercises which brought 
relief.  On objective physical examination he had no current 
complaints of headaches.  The diagnosis was that the 
neurological examination was normal.  

During a VA ear, nose, and throat (ENT) examination in June 
2002, the veteran felt that his headaches after his in-
service injury had affected his hearing.  And after a 
physical examination the diagnosis was a senorineural hearing 
loss.  The VA hearing examiner also opined that it was at 
least as likely as not that the hearing loss and complaint of 
tinnitus and headaches were either incurred or aggravated 
during the veteran's military service and exposure to 
artillery fire for long periods of time.  

While unfortunate, the absence of the veteran's SMRs is not 
altogether dispositive of his appeal because this is not the 
only requirement for establishing his entitlement to service 
connection.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability."); see also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Direct service 
connection may not be granted without medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

And even when, as here, there is no medical evidence of a 
relevant disease or injury in service, due to the absence of 
the SMRs, service connection nonetheless is still possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995).  

To be awarded service connection, though, it must be shown 
that the veteran actually has chronic headaches currently.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See, too, 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  This is the fatal deficiency in 
the veteran's claim for headaches-sufficient proof that he 
currently has them.

The veteran's wife has reported that he has had headaches 
consistently since the time of his military service.  But the 
veteran, on the other hand, has reported experiencing 
headaches of far less frequency and, in fact, has even 
personally acknowledged himself that he does not have them 
currently.  And while both the veteran and his wife are 
competent to attest to his subjective symptoms (pain, etc.), 
they do not have the necessary medical training and/or 
expertise to actually make a diagnosis of chronic headaches 
or, equally importantly, to provide a competent medical 
opinion etiologically linking them to his service in the 
military that ended many years ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494, 95 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  



Moreover, while a VA examiner in June 2002 noted a history of 
headaches and opined that it was at least as likely as not 
that the veteran had headaches that were due to his military 
service, that examination was for the limited purpose of 
determining the existence and etiology of any hearing loss 
and tinnitus.  And the report of that examination does not 
reflect that the veteran actually reported that he currently 
had chronic headaches, as opposed to merely having had 
headaches in the past.  Of even greater significance, 
however, during the VA neurology examination in June 2002 the 
veteran, himself, specifically denied that he currently had 
chronic headaches.  He indicated, instead, that his headaches 
had resolved and were no longer a problem for him.  Thus, it 
logically follows there can be no current disability when, by 
the veteran's own admission, none exists.  That VA neurology 
examination was for the specific purpose of determining the 
existence, if any, and etiology of any current headaches.  So 
the results of that examination must be given greater 
probative weight because a specialist in headache disorders, 
the specific condition at issue, conducted that evaluation.  
That, in turn, means it stands to reason that the specialist 
neurological examiner has greater understanding and esoteric 
knowledge of the specific condition at issue and, therefore, 
is better able to assess whether the veteran indeed currently 
has it and, even if so, the likely cause of it.  See Black v. 
Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  See, too, Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Timberlake v. Gober, 14 Vet. App. 
122, 128 (2000); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

Since the VA neurology examination in June 2002 found that 
the veteran does not currently have chronic headaches, much 
less as a result of his service in the military, the claim 
for service connection must be denied.  The results of that 
VA neurological examination are consistent with most of the 
other evidence of record except for the statement of the 
veteran's wife, a lay person.  Consequently, 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for headaches is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

